Citation Nr: 0638376	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  03-33 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral varicose 
veins.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from June 1989 to March 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in August 2006.  Transcripts of said 
hearing have been associated with the claims file.


FINDING OF FACT

Varicose veins were not manifested during service and are not 
otherwise related to service.


CONCLUSION OF LAW

Varicose veins were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to service connection for bilateral 
varicose veins.  The appellant was provided adequate notice 
as to the evidence needed to substantiate his claim.  In a 
VCAA letter of November 2001 the appellant was informed of 
the evidence necessary to establish entitlement, what 
evidence was to be provided by the appellant, what evidence 
the VA would attempt to obtain on his behalf, and what 
evidence was to be provided by him.  In addition, the 
appellant was informed of the specific law applicable to the 
claim.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Therefore, the Board finds that the VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The VCAA notice predated 
the rating decision.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the 
letters dated in November 2001 specifically described the 
evidence needed to establish entitlement and requested that 
the appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letters as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

During the hearing, the veteran was informed of the type of 
evidence sought, including evidence of varicose veins, 
disease or injury, in-service and a link between them.  
Suggestions were advanced and the case was held open in order 
for the veteran to submit evidence.  Such actions supplement 
the VCAA and comply with 38 C.F.R. § 3.103 (2006).  

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that appellant's 
claim is being denied, therefore there can be no possibility 
of prejudice to the appellant even if the appellant was not 
informed of the same.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal service medical records and VA 
outpatient records have been obtained.  The veteran was 
afforded a Travel Board hearing.  Therefore, the Board finds 
that the VA has satisfied its duties to notify and to assist 
the claimant in this case.  No further assistance to the 
veteran with the development of evidence is required, nor has 
the delayed notice of the VCAA resulted in any prejudice to 
the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or injury 
incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997);  Layno v. Brown, 6 Vet. 
App. 465 (1994).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail).

The veteran is seeking service connection for varicose veins.  
In essence he contends that he developed varicose veins while 
in service but failed to report it.  
After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection for bilateral varicose veins.  

The service medical records reflect no complaints, findings, 
treatment, or diagnosis of varicose veins.  Although the 
veteran complained of possible cellulities, a pulled calf 
muscle and leg cramps; varicose veins were not identified ad 
in June 1990pulses were 2 plus.  At a separation physical of 
June 1993 the veteran's lower extremities and vascular system 
were normal.  

A VA outpatient medical record of September 1994 notes that 
the veteran was diagnosed with varicose veins in the right 
leg and mild varicose veins in the left leg.  

In January 1995 the veteran filed a claim for service 
connection, he did not mention any varicose veins, even 
though they had already been diagnosed.  The Board views the 
appellant's silence while actively pursuing service 
connection for other disabilities to be negative evidence 
against the appellant's current service connection claim.

At the Travel Board hearing of August 2006 the veteran 
testified before the Board that he developed varicose veins 
in the right leg during service but did not report it at his 
separation examination as they were mild and were not causing 
him problems.  However, he noted that he was diagnosed with 
bilateral varicose veins within six months of separation from 
service.  Furthermore, he brought a picture which he claimed 
to have been taken while he was in service which purported to 
show varicose veins on the right leg.  

The evidence supporting the veteran's claim is his own 
assertion that he developed varicose veins while in service, 
and the medical evidence showing that he currently has 
varicose veins.  The evidence against the veteran's claim is 
that there is no record of varicose veins while in service 
and no competent medical evidence relating the current 
disorder to service.  In fact, at time of separation the 
vascular system and lower extremities were normal.  More 
importantly, the Board notes that when the veteran filed a 
claim for service connection in January 1995, he did not 
mention varicose veins even though they had already been 
diagnosed.  The Board considers this evidence more probative 
than the veteran's current assertions that his varicose veins 
are related to service.  His silence, when otherwise 
speaking, constitutes negative evidence.  

In summary, the evidence shows that the veteran did not have 
varicose veins during active service, and that his current 
bilateral varicose veins are not related to active service.  
Accordingly, the Board concludes that bilateral varicose 
veins were not incurred in or aggravated by service.  The 
preponderance of the evidence is against the claim, and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for bilateral varicose veins is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


